752 A.2d 1289 (2000)
164 N.J. 187
Serafina MOORE, et al., Plaintiffs,
v.
Priter N. NAYER, et al., Defendants, and
Leonel Anazco, et al., Defendants and Third-Party Plaintiffs-Appellants,
v.
Old Dominion Freight Line, Inc., Defendant-Respondent, and
Vanliner Insurance Company, Third-Party Defendant-Respondent, and
Zurich Insurance Company, Third-Party Defendant.
Supreme Court of New Jersey.
May 16, 2000.
The parties having stipulated to a dismissal of this matter and good cause appearing, it is ORDERED that the appeal is dismissed. *1290 *1291 *1292 *1293